DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 03/19/2021 has been entered and fully considered. Claims 1-13 are pending, of which claims 1 and 10 are currently amended. No new matter has been entered.
In view of the amendment, the previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107437622 (Liu) in view of US 2015/0125757 A1 (Kato) and further in view of US 2017/0331146 A1 (Haba).
Regarding claims 1, 4 and 10, Liu discloses a positive electrode plate comprising a current collector, a positive active material layer [p. 2 para. 13], and a safety coating (coating) disposed between the current collector and the positive active material layer, wherein the safety coating comprises a polymer matrix [p. 1 para. 5], a conductive material (conductive agent, carbon-based conductive agent) [p. 1 para. 5, p. 2 para. 10], and an inorganic filler (inorganic particles) [p. 2 para. 6], and wherein the polymer matrix comprises at least two types (one or more) of polymer materials, and first type of polymer material is fluorinated polyolefin (polyvinylidene fluoride) [p. 2 para. 1].
Liu does not teach that solubility of second type of polymer material in oil solvent is smaller than the solubility of the first type of polymer material and that the weight percentage of the first type of polymer material relative to total weight of the polymer matrix, the conductive material and the inorganic filler is 17.5% or more. Kato however teaches that a superior shutdown function can be obtained and adhesion between the conductive substrate and the active material layer can be improved [0016], [0041] when a resin layer on a current collector has a thermoplastic resin dispersed in a thermosetting resin base material [0017], [0018], wherein the thermoplastic resin can be a polyvinylidene fluoride-based resin [0026] and 
Although the claimed range of 17.5% or more is not expressly taught, it nevertheless would have been obvious to one of ordinary skill in the art, because it overlaps with the range of 10 to 65% taught by Kato. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
The combination of Liu and Kato does not expressly teach that the second type of polymer material is an oil-dispersible polymer material. Haba however teaches that to form a conductive layer including a conductive particle, a polymer particle, and a fluororesin [0039] that has a function of increasing the internal resistance in temperature rise and has an excellent discharge rate characteristics during normal operation [0012], the polymer particle may preferably be hardly soluble in an organic solvent (is oil-dispersible with a small solubility in oil solvent), and may for example be an acrylic acid based polymer or polyacrylonitrile [0048], and the fluororesin is preferably soluble or easily soluble in an organic solvent (has a higher solubility in oil solvent) [0057], wherein the fluororesin is preferably polyvinylidene fluoride [0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use an oil-dispersible polymer material, as in Haba, as the second type of polymer material that has a smaller solubility in oil solvent than the polyvinylidene fluoride first type of polymer material in the safety coating of the combination, because it is known to be suitable for forming the conductive layer that has a function of increasing the internal resistance in temperature rise and has an excellent discharge rate characteristics during normal operation.
Regarding claim 2, Liu further discloses that in the safety coating, relative to the total weight of the polymer matrix, the conductive material and the inorganic filler, the weight 
Regarding claim 3, Liu further discloses dissolving the polymer matrix PVDF in NMP [p. 5 paras. 2, 3].
Regarding claim 5, Liu further discloses that the conductive material may be at least one of a conductive carbon-based material, such as carbon black [p. 2 para. 10], and a conductive metal material such as Al powder or Ni powder [p. 1 para. 5].
Regarding claims 6 and 7, Liu further discloses that the inorganic filler is aluminum oxide [p. 2 para. 7].
Regarding claim 8, Liu further discloses that the inorganic filler has an average particle diameter D of 100 nm ≤ D ≤ 10 µm (0.7 µm to 2 µm) [p. 2 para. 8].
Regarding claim 11, Liu further discloses that relative to the total weight of the polymer matrix, the conductive material and the inorganic filler, the weight percentage of the polymer matrix is 50 wt.% to 75 wt.% (60%-70%) [p. 2 para. 4] and the weight percentage of the conductive material is 5 wt.% to 20 wt.% (20-30%, e.g. 20% of conductive agent) [p. 2 para. 5, p. 5 paras. 2, 3]. Liu does not specifically disclose that the weight percentage of the inorganic filler is 15 wt.% to 45 wt.%, however the claimed range nevertheless would have been obvious to one of ordinary skill in the art, because Liu teaches an overlapping range of 3%-20% [p. 2 para. 9]. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Regarding claim 12, Liu further discloses that the safety coating has a thickness H of 1 µm ≤ H ≤ 20 µm (2 µm to 10 µm) [p. 2 para. 12], and the safety coating consists essentially of the polymer matrix, the conductive material, and the inorganic filler [p. 5 paras. 2, 3].
Regarding claim 13, Liu further discloses a lithium ion battery comprising the positive electrode plate [p. 1 para. 4].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107437622 (Liu) in view of US 2015/0125757 A1 (Kato) and of US 2017/0331146 A1 (Haba), as applied to claims 1-8 and 10-13 above, and further in view of US 2012/0058375 A1 (Tanaka).
The combination of Liu, Kato and Haba teaches the positive electrode plate as claimed in claim 6, as shown above, but is silent as to a specific surface area (BET) of the inorganic filler. Tanaka however teaches that from the standpoint of adhesion and bond strength with respect to current collector foil and/or active material layer, it is more preferred that specific surface area of alumina particles in an alumina-containing layer formed between an electrode current 2/g to 234 m2/g [0016], [0035]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use alumina particles with a specific surface area (BET) of not more than 500 m2/g, as in Tanaka, for the inorganic filler of the combination, because it would provide good adhesion and bond strength.

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the overall performance of the battery including the claimed second type of polymer is surprisingly further improved in view of puncture test, cracking and DCR, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that only one polymer is used in the examples in Liu, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, or more polymer materials may be used in the polymer matrix (see page 2 line 1). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remainder of applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Haba is now being cited to teach an oil-dispersible polymer material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727